Robert Cohen Tel. cohenr@gtlaw.com October 21, 2009 VIA EDGAR Jeffrey P. Riedler United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:Responses to comment letter dated October 7, 2009 BioCancell Therapeutics Inc Registration Statement on Form S-1,Filed September 24, 2009, File No. 333-162088 Dear Mr. Riedler: This letter is written in response to the comments of the Staff of the United States Securities and Exchange Commission (the “Commission”) received by facsimile on October 7, 2009, with respect to the above referenced Form S-1 Registration Statement File No. 333-162088 (“Registration Statement”) initially filed September 24, 2009 of BioCancell Therapeutics Inc. (the “Company”).For ease of reference, the Staff’s comments are each set forth in full below in bold-type, and the Company’s response immediately follows each comment. General 1. It appears that you are attempting to use Rule 415 to conduct an at the market offering on a delayed and continuous basis. However, you are not eligible to conduct a shelf offering or an at the market offering. Please see Rule 415(a)(4) which requires an at the market offering to be registered on Form S-3 or Form F3. You are not currently eligible to use Form S-3. Please revise your cover page to include the price at which you will sell the units.
